Citation Nr: 0124718	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1951 to July 
1951.

An RO rating decision in June 1989 denied the veteran's claim 
for service connection for retinitis pigmentosa, on the basis 
that there was neither evidence of an eye disability in 
service nor evidence of aggravation in service. The veteran 
was notified of this decision, and he submitted a notice of 
disagreement.  The RO issued a statement of the case in 
September 1989.  No substantive appeal was submitted.

In a rating decision dated in March 1994, the RO determined 
that there was no new and material evidence to reopen the 
veteran's claim for service connection for retinitis 
pigmentosa.  The veteran was notified of this decision, and 
he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions in June and August 2000, 
respectively, that denied the veteran's claim for service 
connection for retinitis pigmentosa, on the basis that the 
claim was not well grounded, and determined that there was no 
new and material evidence to reopen the veteran's claim. The 
veteran submitted a notice of disagreement in August 2000, 
and the RO issued a statement of the case in August 2000.  

In July 2001, the RO determined that new and material 
evidence was submitted to reopen the claim, but then denied 
service connection for retinitis pigmentosa on the basis of 
evidence showing that the condition pre-existed military 
service and the lack of evidence showing aggravation in 
service.  Although the RO has considered the claim for 
service connection for retinitis pigmentosa on a de novo 
basis, the Board must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).


FINDINGS OF FACT

1.  By unappealed rating decisions in June 1989, and March 
1994, service connection for retinitis pigmentosa was denied.

2.  Some of the evidence received since the 1994 RO denial of 
service connection for retinitis pigmentosa has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's retinitis pigmentosa had its onset in 
service.


CONCLUSIONS OF LAW

1.  The unappealed March 1994 RO rating decision, determining 
that no new and material evidence was submitted to reopen a 
claim for service connection for retinitis pigmentosa, was 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1994).

2.  Evidence submitted since the unappealed 1994 RO rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

3.  Retinitis pigmentosa was incurred in active service.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record at the time of the March 1994 RO 
rating decision consisted primarily of service department 
records; private medical statements, showing a diagnosis of 
retinitis pigmentosa; reports of VA examinations, showing 
diagnoses of retinitis pigmentosa; lay statements, reflecting 
that the veteran slowly became blind after his discharge from 
military service; outpatient treatment records, showing a 
diagnosis of permanent blindness in both eyes and retinitis 
pigmentosa; copies of the veteran's military identification 
cards; and statements from the veteran to the effect that he 
was diagnosed with retinitis pigmentosa in service and was 
medically discharged due to retinitis pigmentosa.

The National Personnel Records Center informed VA that none 
of the veteran's service medical records were available, and 
indicated that they were destroyed in a fire at that 
facility.

There were no reports of treatment for retinitis pigmentosa 
prior to 1965.

A June 1965 medical affidavit signed by the veteran's 
treating physician shows a diagnosis of retinitis pigmentosa, 
visual fields very constricted in both eyes.

On VA examination in July 1965, the veteran reported that he 
had had an "eye condition" all of his life and that it was 
getting worse.  He related that he could not see at all after 
dark; that he wore glasses, but still could not see well; 
that he had to use a magnifying glass to read; and that he 
was no longer allowed to drive.  The diagnoses were impaired 
vision, severe, bilateral, due to refractive error which, 
when corrected, improved his vision; and bilateral severe 
retinitis pigmentosa.

A May 1968 medical affidavit signed by the veteran's treating 
physician shows diagnoses of retinitis pigmentosa and 
posterior capsule lens opacity in both eyes, and indicates 
that the veteran should not drive or work due to his eye 
condition.

A report of VA examination in July 1968 reflects that the 
veteran's visual acuity was somewhat worse than it was on his 
previous examination.  Diagnoses were impaired vision, 
severe, bilateral, due to refractive error that was only 
partially corrected because of bilateral severe retinitis 
pigmentosa; and marked constriction of visual fields, due to 
the retinitis pigmentosa.

An August 1968 RO rating decision granted entitlement to non-
service-connected pension on the basis of disabilities 
including retinitis pigmentosa.

A May 1971 statement from the veteran's treating physician 
reflects posterior capsule lens opacities in both eyes and 
retinitis pigmentosa.  The physician indicated that the 
visual field in both eyes was very constricted, about 
10 degrees to 12 degrees.

A March 1973 statement from the veteran's treating physician 
indicates that the veteran's retinitis pigmentosa greatly 
restricted his visual field in both eyes, and that the 
veteran was unable to go about normal daily functions without 
assistance.

Statements received in March 1973 from relatives and 
acquaintances of the veteran indicate that the veteran slowly 
became blind since his discharge from service, and that he 
had difficulty seeing after dark. 

Post-service medical records in 1975 and in 1988 show a 
diagnosis of permanent blindness in both eyes.

A May 1989 statement by one of the veteran's treating 
physicians indicates that the veteran has retinitis 
pigmentosa; that he underwent cataract surgery with 
intraocular implantation in both eyes; that he had bilateral 
optic atrophy; and that it was very unlikely that his vision 
would improve.

In a statement dated in May 1989, the veteran reported that 
when he entered service he had tried to tell service 
department doctors that he had a problem with his vision at 
night.

Correspondence dated in October 1999 from an acquaintance of 
the veteran, who had known him most of his life, indicates 
that the veteran received his medical discharge from the 
military in 1951 due to retinitis pigmentosa and that he had 
to be led around after dark because he could not see.

A DD Form 214, report of separation from the armed forces of 
the United States, submitted by the veteran in January 2000, 
shows that he was discharged from service due to physical 
disability, and that his most significant duty assignment was 
with the medical detachment at Camp Rucker, Alabama.

A March 2000 statement by Dr. Dale Palmer indicates that 
retinitis pigmentosa is a hereditary disease of the retina, 
causing diminished vision and night blindness early in life.  
It was the opinion of Dr. Palmer that it was possible that 
the veteran entered service unaware of his having retinitis 
pigmentosa, only to be found a few months later due to the 
increased visual demands and varying conditions placed upon 
him by the military and the progressive nature of the 
disease.

Correspondence received in April 2000 by acquaintances of the 
veteran, who have known him since the early 1940's, was to 
the effect that the veteran received his medical discharge 
from the military in 1951 due to failing eyesight.

In a statement dated in November 2000 a VA physician reported 
that certain types of retinitis pigmentosa did not become 
clinically evident until early adulthood, and that this may 
have been the case with the veteran, by his history.

Statements of the veteran in the claims folder and testimony 
of the veteran at a hearing in November 2000 are to the 
effect that he first noticed night vision problems after 
completing basic training.  He testified that he first became 
aware of the night vision problem when another soldier asked 
him if he was having trouble with his vision, because the 
soldier had witnessed the veteran stumble over a footlocker 
one evening when the lights were out.  The veteran stated 
that the soldier worked at the eye clinic and reported it to 
the eye doctor, who called the veteran in for an evaluation.  

The veteran testified that he received no post-service 
treatment for retinitis pigmentosa prior to 1965.

The veteran reported being told by the examiner that he had 
retinitis pigmentosa, which was a serious eye problem, and 
that he would be discharged especially because his night 
vision was so bad.  He was also told that there was no 
treatment of any kind, and that he would eventually go blind.  
The veteran also testified that he had no eye examinations 
after his discharge from service until 1965.


II.  New and Material Evidence

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (2001).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1994 decision, to 
permit reopening of the claim for service connection for 
retinitis pigmentosa.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1994 RO rating decision, the medical evidence 
was lacking to support the conclusion that the veteran's eye 
disability was first diagnosed in service; neither was there 
evidence of aggravation in service, nor any other basis to 
support an award of service connection.  The evidence added 
to the record after the 1994 RO rating decision includes a 
March 2000 medical opinion to the effect that it was possible 
that the veteran was unaware of his hereditary eye disease 
upon entering service, and that the disease progressed due to 
its nature and the increased visual demands and varying 
conditions placed upon the veteran by the military.  This 
evidence must be considered to fairly evaluate the merits of 
the claim.  Hence, the evidence is "new and material," and 
the veteran's claim was correctly reopened by the RO.

As new and material evidence has been submitted since the 
March 1994 RO rating decision, the application to reopen the 
claim for service connection for retinitis pigmentosa is 
granted.


III.  Entitlement to Service Connection for Retinitis 
Pigmentosa

VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  Moreover, Surgeon General's Office records, morning 
reports, and sick reports are also not available.  The RO has 
made several attempts to locate these records, and has 
notified the veteran of the information needed to reconstruct 
medical data.  In this regard, the veteran submitted a copy 
of his DD Form 214.  The Board notes that it is incumbent 
upon the VA to afford the veteran's claim heightened 
consideration due to the unfortunate loss of his service 
medical records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case.  When 
the veteran testified before the RO in November 2000, the 
veteran and his representative were given notice of the 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2001).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  Under the circumstances in this case, the Board 
finds that all relevant available evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991); see also Elkins v. 
West, 12 Vet. App. 209 (1999).

Any lapse in providing the assistance called for in the VCAA 
would be harmless, in view of the Board's grant of the 
veteran's claim.

C.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2001).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
retinitis pigmentosa clearly and unmistakably pre-existed 
service based on all relevant evidence of record.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90 (1990).

VA's General Counsel held that retinitis pigmentosa and most 
other diseases of hereditary origin could be incurred or 
aggravated in service, in the sense contemplated by Congress 
in title 38.  They could be considered to be incurred in 
service if their symptomatology did not manifest itself until 
after entry on duty.  Id

In this case, the veteran has offered somewhat contradictory 
statements as to when his symptomatology was initially 
manifested.  At one point he stated that he tried to tell 
service doctors that he had problems with night vision prior 
to entry.  He has generally stated that he did not notice 
problems with night blindness prior to service, and his 
recent testimony is that he initially was made aware of night 
blindness after entering service.  Dr. Palmer's opinion 
supports the veteran's history of not having symptoms of 
retinitis pigmentosa until entering service.  

The service department evidence is at least consistent with a 
history of retinitis pigmentosa initially discovered in 
service.  That evidence shows that he was accepted for 
service and was discharged for a medical reason.  There is no 
evidence of a medical disability other than retinitis 
pigmentosa during service and the weight of the other 
competent evidence is now to the effect that retinitis 
pigmentosa first manifested itself in service.  In accordance 
with the binding opinion of VA's General Counsel, the Board 
finds that the veteran incurred retinitis pigmentosa in 
service.  Therefore service connection is granted.


ORDER

New and material evidence having been received, the claim for 
service connection for retinitis pigmentosa is reopened.

Service connection for retinitis pigmentosa is granted.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

